DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
 
Response to Amendment
The Amendment filed 04/06/2022 has been entered. Claims 1, 11 and 16 have been amended. Claims 2, 5, 12 and 17-18 have been canceled. Claims 1, 3-4, 6-11, 13-16 and 19-25 are pending in the application, out of which claims 8-10, 14-15 and 19-20 have been withdrawn from further examination. 

Response to Arguments
Applicant's arguments filed 04/06/2022, have been fully considered and entered but they are not persuasive/moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Before replying to the argument, the examiner recommended to use some limitation from claim 22, to make the independent claims read better by explaining the objective of calculating the distance to the next hot spot, applicant can highlight the advantage of the used method. These  two points will help advance the prosecution.
 
Argument related to 103 
…. Applicant herein amends the claims as discussed during the interview and in a manner believed to obviate the rejections. Specifically, amended claim 1 calls for, inter alia, “generating a complexity heat map based on the complexity metric” and “forming a plurality of chunks by identifying boundaries in the received video based on the complexity heat map, a desired chunk length, and a tolerance.” The Office relies on John to purportedly show identifying a range of frames using a desired chunk length and a tolerance and further relies on Su to purportedly show identifying a minimum distance to a neighboring hot spot, see Final Office Action, pp. 8-10. However, the references, even when combined, still do not teach or suggest any boundaries being identified based on a complexity heat map that is generated based on a complexity metric, as recited in amended claim 1. Accordingly, Applicant respectfully requests withdrawal of the rejection of claim 1.….
Reply
Examiner respectfully disagrees.
The broadest reasonable interpretation of the claim language is to optimally divide the cold spot between chunks such that each chunk contains as much cold frames as possible. Calculating the distance or the number of frames is an obvious method to achieve that target of including as much cold frames as possible in each chunk. Applicant need to highlight the advantage of the used method.
Su teaches encoding a longer chunk “within the allowed range” for the harder to encode portion in chunk J. This allows chunk J to shift its SF forward toward the easier to encode portion of chunk I. The longer chunk J also allows chunk J to smooth out its bit rate over long duration, thus avoiding high peak and high average bit rates, without sacrificing quality of video ([0081]; Fig. 6B).
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 11, 13, 16 and 21-24 are rejected under 35 U.S.C. 103 as being obvious by John et al. (US 20150189222 A1) hereinafter John in view of as being obvious by Su et al. (US 20160073106 A1) hereinafter Su.
Regarding claim 1,
John teaches a method (Fig. 4), comprising: evaluating frames in a received video (401, Fig. 4) to identify a complexity metric, wherein the complexity metric represents the complexity of encoding the frames in the received video (when a scene is split across adjacent chunks having different video coding complexities, the result can be discontinuities at chunk boundaries [0013]); 
forming a plurality of chunks by identifying boundaries in the received video based on the complexity heat metric, a desired chunk length, and a tolerance (404, Fig. 4; determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]; the determination of chunk boundaries is also based on a default chunk size, in addition to minimum and maximum chunk sizes… the default chunk size is greater than or equal to the minimum chunk size and less than or equal to the maximum chunk size [0018].Hence it is obviously to one with ordinary skills in the art to select the default value as the middle range and represent the minimum and maximum of the range a single distance “tolerance” from the middle value); 
identifying a range of frames in the received video using the desired chunk length and the tolerance (the determination of chunk boundaries is also based on a default chunk size, in addition to minimum and maximum chunk sizes… the default chunk size is greater than or equal to the minimum chunk size and less than or equal to the maximum chunk size [0018].Hence it is obviously to one with ordinary skills in the art to select the default value as the middle range and represent the minimum and maximum of the range a single distance “tolerance” from the middle value);
wherein the range of frames “min-max chunk size” comprises candidate locations for placing an end boundary of a first chunk (the determination of chunk boundaries is also based on a default chunk size, in addition to minimum and maximum chunk sizes [0018]); 
encoding the plurality of chunks in parallel (block 407 is performed by controller 309.  In accordance with some implementations, the chunks are transcoded in parallel by transcode servers 260 [0046]; Fig. 4); and 
combining the encoded chunks to form an encoded video (408, Fig. 4).
John did not explicitly teach generating a complexity heat map based on the complexity metric; identifying distance to a neighboring hot spot in a backward or forward direction in a timeline of the received video, wherein the neighboring hot spot comprises at least one frame that is predicted by the complexity metric to be difficult to encode; and limiting/optimizing the size of the cold/hot chunk. The broadest reasonable interpretation of the claim language is to optimally divide the cold spot between chunks such that each chunk contains as much cold frames as possible. Calculating the distance or the number of frames is an obvious method to achieve that target of including as much cold frames as possible in each chunk.
Su teach generating a complexity heat map based on the complexity metric; identifying distance to a neighboring hot spot “relatively difficult” in a backward or forward direction in a timeline of the received video, wherein the neighboring hot spot comprises at least one frame that is predicted by the complexity metric to be difficult to encode; and limiting/optimizing the size of the cold/hot chunk (an encoder “in FIG. 2” may encode chunks I and J with durations of 2 seconds and 4 seconds respectively “channel stream 614”, based on the relative complexity and difficulty of encoding for each portion. Here, channel stream 614 may encode a longer chunk for the harder to encode portion in chunk J. This allows chunk J to shift its SF forward toward the easier to encode portion of chunk I. The longer chunk J also allows chunk J to smooth out its bit rate over long duration, thus avoiding high peak and high average bit rates, without sacrificing quality of video [0081]; Fig. 6B).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Su to the teachings of John. The motivation for such an addition would be to avoid high peak and high average bit rates, without sacrificing quality of video (Su [0081]).

Regarding claim 3,
John and Su teaches all the features of claim 1, as outlined above.
John further teaches wherein the complexity metric comprises at least one of: an average luminance associated with the frames, a variance of luminance associated with the frames, a frame difference associated with the frames, a histogram difference associated with the frames, and encoding statistics data derived from an initial encode pass (determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]).

Regarding claims 6-7 are rejected under the same reasoning as claim 5, where it is obvious to one with ordinary skill in the art to consider the forward/backward distance to the nearest hot when for defining/optimizing the cold chunk duration and vice versa “Su, Fig. 6 B and Fig. 6 C” and to repeat the process for other chunks “Su, Fig. 6 B and Fig. 6 C”.

Regarding claims [11, 13] “CRM” and 16 “System” are rejected under the reasoning as claims [6-7] “method”, where John teaches system and method (Figs. 2 and 6). 

Regarding claim 21,
John and Su teaches all the features of claim 1, as outlined above.
John further teaches wherein identifying the boundaries based on the complexity metric (when a scene is split across adjacent chunks having different video coding complexities, the result can be discontinuities at chunk boundaries [0013]) causes the chunks to be encoded with a higher measure of rate- control efficiency and a lower incidence of gaps in visual quality, than identifying the boundaries without regard to any complexity metric; 

Regarding claim 22,
John and Su teaches all the features of claim 21, as outlined above.
John further teaches wherein identifying the boundaries based on the desired chunk length (the determination of chunk boundaries is also based on a default chunk size, in addition to minimum and maximum chunk sizes… the default chunk size is greater than or equal to the minimum chunk size and less than or equal to the maximum chunk size [0018]) causes of chunks to be encoded with a higher measure of parallelism than identifying the boundaries without regard to any desired chunk length.

Regarding claim 23, is rejected under the same reasoning as claim 1, where it is obviously to one with ordinary skills in the art to select the default value as the middle range and represent the minimum and maximum of the range a single distance “tolerance” from the middle value).

Regarding claim 24, 
John and Su teaches all the features of claim 23, as outlined above.
John did not explicitly teach identifying, based on the complexity metric, a first frame in the received video that is likely difficult to encode and a second frame in the received video that is likely easy to encode.
Su further teaches identifying, based on the complexity metric, a first frame in the received video that is likely difficult “relatively difficult” to encode and a second frame in the received video that is likely easy “relatively easy” to encode (FIG. 6(b), channel stream 613 may encoded as chunks G and H with durations of 4 seconds and 2 seconds respectively, based on the relative complexity and difficulty of encoding for each portion.  Chunk G may contain a portion of content that is relatively easy to encode, and chunk H may contain a portion of content that is relatively difficult to encode [0081]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Su to the teachings of John. The motivation for such an addition would be to avoid high peak and high average bit rates, without sacrificing quality of video (Su [0081]).


Claim 4 is rejected under 35 U.S.C. 103 as being obvious by John and Su in view of Wang et al. (US 20170201752 A1, hereinafter Wang.
Regarding claim 4,
John and Su teaches all the features of claim 1, as outlined above.
John further teaches identifying a different complexity metric from evaluating the frame, wherein the identifying the boundaries in the received video to form the plurality of chunks is performed based on the complexity metric (determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]); 
John did not explicitly determining a weighted combination of the complexity metric and the different complexity metric.
Wang teaches determining a weighted combination of the complexity metric and the different complexity metric (A single measure of video complexity or two or more measures of video complexity can be combined. Measures of video complexity may be expressed, for example, a numerical score, and combined “if needed” as an average or weighted average [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Wang to the teachings of John and Su. The motivation for such an addition would be an obvious alternative of the single measure for complexity (Wang [0062]).

Claim 25 is rejected under 35 U.S.C. 103 as being obvious by John and Su in view of Sam John (US 20180338146 A1), hereinafter John1.
Regarding claim 25,
John and Su teaches all the features of claim 24, as outlined above.
John further teaches wherein the complexity metric comprises: a frame difference associated with the frames, a histogram difference associated with the frames, and encoding statistics data derived from an initial encode pass (determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]).
John further teaches that identifying scene changes can be based on both luminance of individual frames “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” and using motion across frame [0060]. 
John did not explicitly teach an average luminance associated with the frames, a variance of luminance associated with the frames, to identify complexity measure or motion across frames.
John1 teach an average luminance associated with the frames, a variance of luminance associated with the frames, to identify complexity measure or motion across frames (For example, a higher media complexity measurement may correspond to a large motion-compensated luminance residual value or luminance variance of pixel value in a video frame because this often corresponds to a large spatial activity of the video frame [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of John1 to the teachings of John and Su. The motivation for such an addition would be an obvious alternative of the single measure for complexity or motion across frames (John1 [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419